MEMORANDUM***
Appellant Brian Finander appeals from the August 9, 2002, district court order awarding fees and costs as sanctions against Appellant and his law firm in the amount of $9,476.88. We find no abuse of discretion in the district court’s imposition of attorneys’ fees and costs in the amount of $9,476.88 against counsel Brian E. Finander and the Law Corporation of Brian Finander, P.C., jointly and severally. Patelco Credit Union v. Sahni, 262 F.3d 897, 912-13 (9th Cir.2001) (“A district court’s sanction order is reviewed for abuse of discretion whether imposed pursuant to Rule 11, Rule 37, or 28 U.S.C. § 1927.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.